 



PRIDE INTERNATIONAL, INC.

EMPLOYMENT/NON-COMPETITION/
CONFIDENTIALITY AGREEMENT

JONATHAN R. A. S. TALBOT

 



--------------------------------------------------------------------------------



 



EMPLOYMENT/NON-COMPETITION/CONFIDENTIALITY AGREEMENT

     
DATE:
  The date of execution set forth below.
 
   
COMPANY/EMPLOYER:
  Pride International, Inc.,

  a Delaware corporation

  5847 San Felipe, Suite 3300

  Houston, Texas 77057
 
   
EMPLOYEE:
  Jonathan R. A. S. Talbot

  12222 Cobblestone

  Houston, TX 77024-2956

     This Employment/Non-Competition/Confidentiality Agreement by and between
Pride International, Inc. (the “Company” and as further defined below) and
Jonathan R. A. S. Talbot (“Employee”) dated as of the date set forth on the
signature page below (the “Agreement”), but effective as of the date set forth
in Section 2.04 below, is made on the terms as herein provided.

PREAMBLE

     WHEREAS, the Company wishes to attract and retain well-qualified employees
and key personnel and to assure itself of the continuity of its management;

     WHEREAS, the Company recognizes that Employee will serve as a valuable
resource of the Company, and the Company desires to be assured of the continued
services of Employee;

     WHEREAS, the Company desires to obtain assurances that Employee will devote
his best efforts to his employment with the Company and will not enter into
competition with the Company in its business as now conducted and to be
conducted, or solicit customers or other employees of the Company to terminate
their relationships with the Company;

     WHEREAS, Employee will serve as a key employee of the Company, and he
acknowledges that his talents and services to the Company are of a special,
unique, unusual and extraordinary character and are of particular and peculiar
benefit and importance to the Company;

     WHEREAS, the Company is concerned that in the event of a possible or
threatened Change in Control (as defined below) of the Company, Employee may
feel insecure, and therefore the Company desires to provide security to Employee
in the event of a Change in Control;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Company further desires to assure Employee that if a possible
or threatened Change in Control should arise and Employee should be involved in
deliberations or negotiations in connection therewith, Employee would be in a
secure position to consider and participate in such transaction as objectively
as possible in the best interests of the Company and to this end desires to
protect Employee from any direct or implied threat to his financial well-being
by a Change in Control;

     WHEREAS, Employee is willing to continue to serve the Company but desires
assurances that in the event of such a Change in Control he will continue to
have the employment status and responsibilities he could reasonably expect
absent such event and, that in the event this turns out not to be the case, he
will have fair and reasonable severance protection on the basis of his service
to the Company to that time;

     WHEREAS, different factors impact the Company and Employee under
circumstances of regular employment between the Company and Employee when there
is no threat of Change in Control and/or none has occurred, as opposed to
circumstances under which a Change in Control is rumored, threatened, occurring
or has occurred. For this reason, the Agreement deals with the regular
employment of Employee under circumstances whereby no Change in Control is
threatened, occurring or has occurred (“Regular Employment”) and it deals with
circumstances whereby a Change in Control is threatened, occurring or has
occurred. The Agreement deals with matters impacting both Regular Employment and
employment following a Change in Control, including non-competition and
confidentiality; and

     WHEREAS, Employee is willing to enter into and carry out the
non-competition and confidentiality obligations and covenants set forth herein
in consideration of the Agreement.

AGREEMENT

     NOW, THEREFORE, Employee and the Company (together the “Parties”) agree as
follows:

I. PRIOR AGREEMENTS/CONTRACTS



  1.01   PRIOR AGREEMENTS. Employee represents and warrants to the Company that
(i) he has no continuing non-competition agreements with any prior employers
that have not been disclosed in writing to the Company and (ii) neither the
execution of the Agreement by Employee or the performance by Employee of his
obligations under the Agreement will result in a violation or breach of, or
constitute a default under the provisions of any contract, agreement or other
instrument to which Employee is or was a party.

II. DEFINITION OF TERMS



  2.01   COMPANY. Company means Pride International, Inc., a Delaware
corporation, as the same presently exists, as well as any and all successors,
regardless of the nature of the entity or the state or nation of organization,
whether by reorganization, merger, consolidation, absorption or dissolution. For
the purpose

-2-



--------------------------------------------------------------------------------



 



      of the Agreement, Company includes all subsidiaries and affiliates of the
Company to the extent such subsidiary and/or affiliate is carrying on any
portion of the business of the Company or a business similar to that being
conducted by the Company.



  2.02   EXECUTIVE/OFFICER/EMPLOYEE. Executive/Officer/Employee means Jonathan
R. A. S. Talbot.     2.03   OFFICE/POSITION/TITLE. The Office, Position and
Title for which the Employee is employed is that of Vice President – Marketing
of the Company and carries with it such duties, responsibilities, rights,
benefits and privileges as may reasonably be assigned to the Employee as are
customary and usual for such position.     2.04   EFFECTIVE DATE. The Agreement
becomes effective and binding as of August 13, 2004.     2.05   CHANGE IN
CONTROL. The term “Change in Control” of the Company shall mean, and shall be
deemed to have occurred on the date of the first to occur of any of the
following:



  a.   there occurs a change in control of the Company of the nature that would
be required to be reported in response to item 6(e) of Schedule 14A of
Regulation 14A or Item 1 of Form 8(k) promulgated under the Securities Exchange
Act of 1934 as in effect on the date of the Agreement, or if neither item
remains in effect, any regulations issued by the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934 which serve similar
purposes;     b.   any “person” (as such term is used in Sections 12(d) and
14(d)(2) of the Securities Exchange Act of 1934) is or becomes a beneficial
owner, directly or indirectly, of securities of the Company representing twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding securities;     c.   the individuals who were members of the Board
of Directors of the Company (the “Board”) immediately prior to a meeting of the
shareholders of the Company involving a contest for the election of directors
shall not constitute a majority of the Board of Directors following such
election;     d.   the Company shall have merged into or consolidated with
another corporation, or merged another corporation into the Company, on a basis
whereby less than fifty percent (50%) of the total voting power of the surviving
corporation is represented by shares held by former shareholders of the Company
prior to such merger or consolidation; or

-3-



--------------------------------------------------------------------------------



 



  e.   the Company shall have sold, transferred or exchanged all, or
substantially all, of its assets to another corporation or other entity or
person.



  2.06   TERMINATION. The term “Termination” shall mean termination of the
employment of Employee with the Company (including death and disability (as
described below)) for any reason other than cause (as described below) or
voluntary resignation (as described below). Termination includes “Constructive
Termination” as described below. Termination includes termination at the end of
any “Employment Period” (as hereinafter defined) due to non-renewal or failure
to extend this Agreement for any reason except for cause.



  a.   The term “disability” means physical or mental incapacity qualifying
Employee for a long-term disability under the Company’s long-term disability
plan. If no such plan exists on the Effective Date, the term “disability” means
physical or mental incapacity as determined by a doctor jointly selected by
Employee and the Board of Directors of the Company qualifying Employee for
long-term disability under reasonable employment standards.     b.   The term
“cause” means: (i) the willful and continued failure of Employee substantially
to perform his duties with the Company (other than any failure due to physical
or mental incapacity) after a demand for substantial performance is delivered to
him by the Board of Directors which specifically identifies the manner in which
the Board believes he has not substantially performed his duties, (ii) willful
misconduct materially and demonstrably injurious to the Company, or
(iii) material violation of the covenant not to compete (except after
termination after Change in Control as discussed herein). No act or failure to
act by Employee shall be considered “willful” unless done or omitted to be done
by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company. The unwillingness of Employee
to accept any or all of a change in the nature or scope of his position,
authorities or duties, a reduction in his total compensation or benefits, or
other action by or at request of the Company in respect of his position,
authority, or responsibility that is contrary to this Agreement, may not be
considered by the Board of Directors to be a failure to perform or misconduct by
Employee. Notwithstanding the foregoing, Employee shall not be deemed to have
been terminated for cause for purposes of the Agreement unless and until there
shall have been delivered to him a copy of a resolution, duly adopted by a vote
of three-fourths of the entire Board of Directors of the Company at a meeting of
the Board of Directors called and held (after reasonable notice to Employee and
an opportunity for Employee and his counsel to be heard before the Board) for
the purpose of considering whether Employee has been guilty of such a willful
failure to perform or such willful misconduct as justifies termination for cause
hereunder, finding that in the good faith opinion of the Board of Directors
Employee has been guilty thereof and specifying the particulars thereof.

-4-



--------------------------------------------------------------------------------



 



  c.   The term “Constructive Termination” means any circumstance by which the
actions of the Company either reduce or change Employee’s title, position,
duties, responsibilities or authority to such an extent or in such a manner as
to relegate Employee to a position not substantially similar to that which he
held prior to such reduction or change and which would degrade, embarrass or
otherwise make it unreasonable for Employee to remain in the employment of the
Company; and includes a violation by the Company of the employment provisions
and conditions of this Agreement.     d.   The resignation of Employee shall be
deemed “voluntary” if it is for any reason other than one or more of the
following:



  (i)   Employee’s resignation or retirement is requested by the Company other
than for cause;     (ii)   Any significant adverse change in the nature or scope
of Employee’s position, authorities or duties from those described in this
Agreement;     (iii)   Any reduction in Employee’s total compensation or
benefits from that provided in the Compensation and Benefits Section hereof;    
(iv)   The material breach by the Company of any other provision of this
Agreement;     (v)   Any requirement of the Company that Employee relocate more
than 50 miles from downtown Houston, Texas;     (vi)   Any action by the Company
which would constitute Constructive Termination; or     (vii)   Non-renewal or
failure to extend any employment term, contrary to the wishes of Employee.

Termination that entitles Employee to the payments and benefits provided in
Section 3.05 or 4.02 hereof shall not be deemed or treated by the Company as the
termination of Employee’s employment or the forfeiture of his participation,
award, or eligibility, for the purpose of any plan, practice or agreement of the
Company referred to in the Compensation and Benefits Section hereof, if, and to
the extent that, such benefits are provided under Section 3.05 or 4.02 hereof.



  2.07   CUSTOMER. The term “Customer” includes all persons, firms or entities
that are purchasers or end-users of services or products offered, provided,
developed, designed, sold or leased by the Company during the relevant time
periods, and all persons, firms or entities which control, or which are
controlled by, the same person, firm or entity which controls such purchase.

-5-



--------------------------------------------------------------------------------



 



III. EMPLOYMENT



  3.01   EMPLOYMENT. Except as otherwise provided in the Agreement, the Company
hereby agrees to continue Employee in its employ, and Employee hereby agrees to
remain in the employ of the Company, for the Employment Period (as defined
below). During the Employment Period (as defined below), Employee shall exercise
such position and authority and perform such responsibilities as are
commensurate with such.     3.02   BEST EFFORTS AND OTHER EMPLOYMENT OBLIGATIONS
OF EMPLOYEE; BUSINESS EXPENSES AND OFFICE AND OTHER SERVICES.



  a.   Employee agrees that he will at all times faithfully, industriously and
to the best of his ability, experience and talents, perform all of the duties
that may be required of and from him pursuant to the express and implicit terms
hereof, to the reasonable satisfaction of the Company. Said duties shall be
rendered at Houston, Texas, and such other place or places within or without the
State of Texas as the Company and Employee shall agree.     b.   Employee shall
devote his normal and regular business time, attention and skill to the business
and interests of the Company, and the Company shall be entitled to all of the
benefits, profits or other issue arising from or incident to all work, services
and advice of Employee performed for the Company. Such employment shall be
considered “full time” employment. Employee shall also have the right to devote
such incidental and immaterial amounts of his time which are not required for
the full and faithful performance of his duties hereunder to any outside
activities and businesses which are not being engaged in by the Company and
which shall not otherwise interfere with the performance of his duties
hereunder. Notwithstanding the foregoing, it shall not be a violation of the
Agreement for Employee to (i) serve on corporate, civic or charitable boards or
committees, (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (iii) manage personal investments, so long as such
activities do not significantly interfere with the performance of Employee’s
responsibilities hereunder. Employee shall have the right to make investments in
any business provided such investment does not result in a violation of the
Non-Competition Section of this Agreement.     c.   Employee acknowledges and
agrees that Employee owes a fiduciary duty to the Company. In keeping with these
duties, Employee shall make full disclosure to the Company of all business
opportunities pertaining to the Company’s business and shall not appropriate for
Employee’s own benefit business opportunities concerning the subject matter of
the fiduciary relationship.

-6-



--------------------------------------------------------------------------------



 



  d.   Employee shall not intentionally take any action which he knows would not
comply with United States laws applicable to Employee’s actions on behalf of the
Company, and/or any of its subsidiaries or affiliates, including specifically,
without limitation, the United States Foreign Corrupt Practices Act, generally
codified in 15 USC 78 (the “FCPA”), as the FCPA may hereafter be amended, and/or
its successor statutes.     e.   During the employment relationship and after
the employment relationship terminates, Employee agrees to refrain from any
disparaging comments about the Company, any affiliates, or any current or former
officer, director or employee of the Company or any affiliate, and Employee
agrees not to take any action, or assist any person in taking any other action,
that is materially adverse to the interests of the Company or any affiliate or
inconsistent with fostering the goodwill of the Company and its affiliates;
provided, however, that nothing in this Agreement shall apply to or restrict in
any way the communication of information by Employee to any state or federal law
enforcement agency or require notice to the Company thereof, and Employee will
not be in breach of the covenant contained above solely by reason of his
testimony which is compelled by process of law. The Company and its affiliates,
officers and directors agree to refrain from any disparaging comments about
Employee; provided, however, that nothing in this Agreement shall apply to or
restrict in any way the communication of information by the Company and its
affiliates, officers and directors to any state or federal law enforcement
agency or require notice to Employee thereof, and the Company and its
affiliates, officers and directors will not be in breach of the covenant
contained above solely by reason of testimony which is compelled by process of
law.     f.   During the Employment Period, Employee shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Employee in
accordance with the most favorable policies, practices and procedures of the
Company as in effect from time to time.     g.   During the Employment Period,
the Company shall furnish Employee with office space, secretarial assistance and
such other facilities and services as shall be suitable to Employee’s position
and adequate for the performance of Employee’s duties hereunder.



  3.03   TERM OF EMPLOYMENT. Employee’s Regular Employment will commence on the
Effective Date and will be for a term ending at 12:00 o’clock midnight on
August 13, 2005 (the “Employment Period”); thereafter, the Employment Period
will be automatically extended for successive terms of one (1) year commencing
on each anniversary of the Effective Date, unless the Company or Employee gives
written notice to the other that employment will not be renewed or continued
after the next scheduled expiration date which is not less than one (1) year
after the date that the notice of non-renewal was given.

-7-



--------------------------------------------------------------------------------



 



  3.04   COMPENSATION AND BENEFITS. During the Employment Period Employee shall
receive the following compensation and benefits:



  a.   Employee will receive an annual base salary of not less than $182,500.00,
with the opportunity for increases, from time to time thereafter, which are in
accordance with the Company’s regular executive compensation practices (the
“Annual Base Salary”). The Annual Base Salary will be reviewed at least
annually, but in no event earlier than December 2004.     b.   Employee will be
eligible to participate on a reasonable basis in annual bonus, stock option and
other incentive compensation plans which provide opportunities to receive
compensation in addition to his Annual Base Salary which are at least equal to
the opportunities provided by the Company for executives with comparable duties.
    c.   Employee will be entitled to receive and participate in employee
benefits (including, but not limited to, medical, life, health, accident and
disability insurance and disability benefits) and perquisites which are at least
equal to those provided by the Company to executives with comparable duties.    
d.   Employee will receive paid vacation days each year to the same extent as
provided to executives with comparable duties.     e.   Employee shall receive a
monthly automobile allowance in an amount not less than $750.00.     f.  
Employee will participate, or if dependent on Employee’s election, will be
eligible to participate in all other executive incentive stock and benefit plans
approved and offered by the Company.



  3.05   TERMINATION WITHOUT CHANGE IN CONTROL. Notwithstanding anything herein
to the contrary, the Company shall have the right to terminate Employee’s
employment at any time during the Employment Period (including any extended
term). Should the Company choose not to renew or extend the Employment Period of
the Agreement or choose to terminate Employee during, or at the end of, the
Employment Period, or in the event of death or disability of Employee, if the
termination is not after a Change in Control and is not for cause, the Company
shall, within thirty (30) days following such termination, pay or provide to
Employee (or his Executor, Administrator or Estate in the event of death, as
soon as reasonably practical):



  a.   An amount equal to one (1) full year of his base salary, which base
salary is here defined as twelve (12) times the then current monthly salary in
effect for Employee and all other benefits due him based upon the salary in
effect on the date of Termination (but not less than the highest annual base
salary paid to Employee during any of the three (3) years immediately preceding
his date of Termination). There shall be deducted

-8-



--------------------------------------------------------------------------------



 



      only such amounts as may be required by law to be withheld for taxes and
other applicable deductions.



  b.   The Company shall provide to Employee for a period of one (1) full year
following the date of his Termination, life, health, accident and disability
insurance coverages which are not less than the highest benefits furnished to
Employee during the term of this Agreement.     c.   An amount equal to the
target award for Employee under the Company’s annual bonus plan for the fiscal
year in which Termination occurs; provided, however, that (i) if Employee has
deferred his award for such year under a Company plan, the payment due Employee
under this subparagraph shall be paid in accordance with the terms of the
deferral or as specified by Employee and (ii) if the Company has not specified a
target award for such year, the amount will be equal to fifty percent (50%) of
the maximum percentage of Employee’s Annual Base Salary Employee may be entitled
to under the Company’s annual bonus plan in such year.     d.   The Company will
pay, distribute and otherwise provide to Employee the amount and value of his
entire plan account and interest under any retirement plan, employee benefit
plan, investment plan or stock ownership plan, if any exists on the date of his
Termination, and all employer contributions made or payable to any such plan for
his account prior to the end of the month in which his termination occurs shall
be deemed vested and payable to him; provided, however, that in the event any
such employer contributions are prohibited from being deemed vested and payable
for any reason (other than due to a lack of Employee’s consent), the total
amount of such employer contributions shall be paid to Employee in a lump sum
outside of any such plan. Such payment or distribution shall be made in
accordance with the elections made by Employee with respect to distributions in
accordance with the plan as if Employee’s employment with the Company terminated
at the end of the month in which Termination occurs.     e.   All stock options
and awards to which Employee is entitled will immediately vest and the time for
exercising any option will extend for 120 days following such termination of
employment, or such later date as shall be specified in the applicable plan and
award agreement; provided, however, that in no event shall the time for
exercising an option extend beyond the original term of the option.     f.  
With respect to any qualified or non-qualified retirement pension plan that may
be adopted by the Company after the Effective Date, if Employee elects to treat
Termination as retirement then on the date of Termination, Employee shall be
deemed to have retired from the Company. At that time, or at such later time as
he may elect consistent with the terms of any such applicable plan or benefit,
in order to receive benefits or avoid or

-9-



--------------------------------------------------------------------------------



 



      minimize any applicable early pension reduction provisions, he shall be
entitled to commence to receive the retirement benefits to which he is entitled
under such plan(s). Employee may treat the termination as termination other than
“retirement” if Employee so elects and may defer “retirement” to a later date if
permitted by any applicable plan(s).



  g.   The “Compensation and Benefits” section hereof shall be applicable in
determining the payments and benefits due Employee under this section and if
Termination occurs after a reduction in all or part of Employee’s total
compensation or benefits, the lump sum severance allowance and other
compensation and benefits payable to him pursuant to this section shall be based
upon his compensation and benefits before the reduction.     h.   If any
provision of this Section cannot, in whole or in part, be implemented and
carried out under the terms of the applicable compensation, benefit or other
plan or arrangement of the Company because Employee has ceased to be an actual
employee of the Company, due to insufficient or reduced credited service based
upon his actual employment by the Company or because the plan or arrangement has
been terminated or amended after the Effective Date, or for any other reason,
the Company itself shall pay or otherwise provide the equivalent of such rights,
benefits and credits for such benefits to the Employee, his dependents,
beneficiaries and estate as if Employee’s employment had not been terminated.  
  i.   All life, health, hospitalization, medical and accident benefits
available to Employee’s spouse and dependents shall continue for the same term
as Employee’s benefits. If Employee dies, all benefits will be provided for a
term of one (1) year (or two (2) years if after a Change in Control) after the
date of death of Employee.     j.   The Company’s obligation under this Section
to continue to pay or provide health care, life, accident and disability
insurance to Employee, Employee’s spouse and Employee’s dependents shall be
reduced when and to the extent any such benefits are paid or provided to
Employee by another employer; provided, however, that Employee shall have all
rights, if any, afforded to retirees to convert group life insurance coverage to
the individual life insurance coverage as, to the extent of, and whenever his
group life insurance coverage under this Section is reduced or expires. Apart
from this subparagraph, Employee shall have and be subject to no obligation to
mitigate.     k.   The Company shall deduct applicable withholding taxes in
performing its obligations under this Section.

Nothing in this Section is intended, nor shall be deemed or interpreted, to be
an amendment to any compensation, benefit or other plan of the Company. To the
extent

-10-



--------------------------------------------------------------------------------



 



the Company’s performance under this Section includes the performance of the
Company’s obligations to Employee under any other plan or under another
agreement between the Company and Employee, the rights of Employee under such
other plan or other agreement, which are discharged under the Agreement, are
discharged, surrendered, or released pro tanto.

IV. CHANGE IN CONTROL



  4.01   EXTENSION OF EMPLOYMENT PERIOD. Upon any Change in Control, the
Employment Period shall be immediately and without further action extended for a
term of two (2) years following the effective date of the Change in Control and
will expire at 12:00 o’clock midnight on the last day of the month following two
(2) years after the Change in Control. Thereafter, the Employment Period will be
extended for successive terms of one (1) year each, unless terminated, all in
the manner specified in Section 3.03.     4.02   CHANGE IN CONTROL TERMINATION
PAYMENTS AND BENEFITS. In the event Employee is terminated within two (2) years
following a Change in Control, Employee will receive the payments and benefits
specified in the “Termination Without Change in Control” Section at the same
time and in the same manner therein specified except as amended and modified
below:



  a.   The salary and benefits specified in Section 3.05a. will be paid based
upon a multiple of two (2) years (instead of one (1) year).     b.   Life,
health, accident and disability insurance specified in Section 3.05b. will be
provided until (i) Employee becomes reemployed and receives similar benefits
from a new employer or (ii) two (2) years after the date of Termination,
whichever is earlier.     c.   An amount equal to two (2) times the maximum
award that Employee could receive under the Company’s annual bonus plan for the
fiscal year in which the Termination occurs, instead of the benefits provided in
Section 3.05c hereof.     d.   Section 3.05e is modified such that the time for
exercising any option will extend to the later of (i) the date that is two
(2) years after the date of the Change in Control or (ii) the date that is
120 days after the date of Employee’s Termination; provided, however, that in no
event shall the time for exercising an option extend beyond the original term of
the option.     e.   All other rights and benefits specified in Section 3.05.



  4.03   VOLUNTARY RESIGNATION UPON CHANGE IN CONTROL. If Employee voluntarily
resigns his employment within six (6) months after a Change in Control (whether
or not the Company may be alleging the right to terminate employment for cause),
he will receive the same payments, compensation and

-11-



--------------------------------------------------------------------------------



 



      benefits as if he had had a Termination on the date of resignation after
Change in Control.

V. NON COMPETITION AND CONFIDENTIALITY/PROTECTION OF INFORMATION



  5.01   CONSIDERATION. Employee recognizes that in each of the highly
competitive businesses in which the Company is engaged, the Company’s trade
secrets and other confidential information, along with personal contacts, are of
primary importance in securing and maintaining business prospects, in retaining
the accounts and goodwill of present Customers and protecting the business of
the Company. Employee, therefore, agrees that in exchange for the provision of
trade secrets and other confidential information, he will agree to the
non-competition and confidentiality obligations and covenants outlined in this
Section V.     5.02   NON-COMPETITION. In exchange for the consideration
described above in Section 5.01, Employee agrees that during his employment with
the Company and for a period of six (6) months after he is no longer employed by
the Company (unless his employment is terminated after a Change in Control, in
which event there will be no covenant not to compete and the noncompete
covenants and obligations herein will terminate on the date of termination of
Employee), Employee will not, directly or indirectly, either as an individual,
proprietor, stockholder (other than as a holder of up to one percent (1%) of the
outstanding shares of a corporation whose shares are listed on a stock exchange
or traded in accordance with the automated quotation system of the National
Association of Securities Dealers), partner, officer, employee or otherwise:



  a.   work for, become an employee of, invest in, provide consulting services
to or in any way engage in any business which (i) is primarily engaged in the
drilling and workover of oil and gas wells within the geographical area
described in Section 5.02(e) and (ii) actually competes to a substantial extent
with the Company; or     b.   provide, sell, offer to sell, lease, offer to
lease, or solicit any orders for any products or services which the Company
provided and with regard to which Employee had direct or indirect supervision or
control, within one (1) year preceding Employee’s termination of employment, to
or from any person, firm or entity which was a Customer for such products or
services of the Company during the one (1) year preceding such termination from
whom the Company had solicited business during such one (1) year; or

-12-



--------------------------------------------------------------------------------



 



  c.   solicit, aid, counsel or encourage any officer, director, employee or
other individual to (i) leave his or her employment or position with the
Company, (ii) compete with the business of the Company, or (iii) violate the
terms of any employment, non-competition or similar agreement with the Company;
or     d.   employ, directly or indirectly, permit the employment of, contract
for services or work to be performed by, or otherwise use, utilize or benefit
from the services of any officer, director, employee or any other individual
holding a position with the Company within two (2) years after the date of
termination of employment of Employee with the Company or within two (2) years
after such officer, director, employee or individual terminated employment with
the Company, whichever period expires earlier; provided however, Employee can
seek written consent from the Company to hire an officer, director, employee or
individual who has terminated employment with the Company, and Company consent
will not be unreasonably withheld.     e.   The geographical area within which
the non-competition obligations and covenants of the Agreement shall apply is
that territory within two hundred (200) miles of (i) any of the Company’s
present offices, (ii) any of the Company’s present rig yards and (iii) any
additional location where the Company, as of the date of any action taken in
violation of the non-competition obligations and covenants of the Agreement, has
an office, a rig yard, or definitive plans to locate an office or a rig yard.
Notwithstanding the foregoing, if the two hundred (200) mile radius extends into
another country or its territorial waters and the Company is not then doing
business in that other country, there will be no territorial limitations
extending into such other country.



  5.03   CONFIDENTIALITY/PROTECTION OF INFORMATION. Employee acknowledges that
his employment with the Company will, of necessity, provide him with specialized
knowledge which, if used in competition with the Company, or divulged to others,
could cause serious harm to the Company. Accordingly, Employee will not at any
time during or after his employment by the Company, directly or indirectly,
divulge, disclose or communicate to any person, firm or corporation in any
manner whatsoever any information concerning any matter affecting or relating to
the Company or the business of the Company. While engaged as an employee of the
Company, Employee may only use information concerning any matters affecting or
relating to the Company or the business of the Company for a purpose which is
necessary to the carrying out of Employee’s duties as an employee of the
Company, and Employee may not make use of any information of the Company after
he is no longer an employee of the Company. Employee agrees to the foregoing
without regard to whether all of the foregoing matters will be deemed
confidential, material or important, it being stipulated by the parties that all
information, whether written or otherwise, regarding the Company’s business,
including, but not limited to, information regarding Customers, Customer lists,
costs, prices, earnings, products, services, formulae, compositions, machines,
equipment, apparatus, systems, manufacturing procedures, operations, potential
acquisitions, new location plans, prospective and executed contracts and other
business arrangements, and sources of supply, is prima facie presumed to be
important, material and confidential information of the Company for the purposes
of the Agreement, except to the extent that such

-13-



--------------------------------------------------------------------------------



 



      information may be otherwise lawfully and readily available to the general
public. Employee further agrees that he will, upon termination of his employment
with the Company, return to the Company all books, records, lists and other
written, electronic, typed or printed materials, whether furnished by the
Company or prepared by Employee, which contain any information relating to the
Company’s business, and Employee agrees that he will neither make nor retain any
copies of such materials after termination of employment. Notwithstanding any of
the foregoing, nothing in this Agreement shall prevent Employee from complying
with applicable federal and/or state laws. Notwithstanding any of the foregoing,
Employee will not be liable for any breach of these confidentiality provisions
unless the same constitutes a material detriment to the Company, or due to the
nature of the information divulged and the manner in which it was divulged and
the person to whom it was divulged it would likely cause damage to the Company
or constitute a material detriment to the Company.



  5.04   COMPANY REMEDIES FOR VIOLATION OF NON-COMPETITION OR
CONFIDENTIALITY/PROTECTION OF INFORMATION PROVISIONS. Without limiting the right
of the Company to pursue all other legal and equitable rights available to it
for violation of any of the obligations and covenants made by Employee herein,
it is agreed that:



  a.   the skills, experience and contacts of Employee are of a special, unique,
unusual and extraordinary character which give them a peculiar value;     b.  
because of the business of the Company, the restrictions agreed to by Employee
as to time and area contained in the Agreement are reasonable; and     c.   the
injury suffered by the Company by a violation of any obligation or covenant in
the Agreement resulting from loss of profits created by (i) the competitive use
of such skills, experience contacts and otherwise and/or (ii) the use or
communication of any information deemed confidential herein will be difficult to
calculate in damages in an action at law and cannot fully compensate the Company
for any violation of any obligation or covenant in the Agreement, accordingly:



  (i)   the Company shall be entitled to injunctive relief to prevent violations
thereof and prevent Employee from rendering any services to any person, firm or
entity in breach of such obligation or covenant and to prevent Employee from
divulging any confidential information; and     (ii)   compliance with the
Agreement is a condition precedent to the Company’s obligation to make payments
of any nature to Employee, subject to the other provisions hereof.

-14-



--------------------------------------------------------------------------------



 



  5.05   TERMINATION OF BENEFITS FOR VIOLATION OF NON-COMPETITION AND
CONFIDENTIALITY/PROTECTION OF INFORMATION PROVISIONS. If Employee materially
violates the confidentiality/protection of information and/or non-competition
obligations and covenants herein or any other related agreement he may have
signed as an employee of the Company, Employee agrees there shall be no
obligation on the part of the Company to provide any payments or benefits (other
than payments or benefits already earned or accrued) described in Section 3.05
of the Agreement, subject to the provision of Section 6.01 hereof. There will be
no withholding of benefits or payments due to a violation of the non-competition
obligations hereof if the termination occurred after a Change in Control, and
Employee will not be bound by the non-competition provisions if terminated after
a Change in Control.     5.06   REFORMATION OF SCOPE. If the provisions of the
confidentiality and/or non-competition obligations and covenants should ever be
deemed to exceed the time, geographic or occupational limitations permitted by
the applicable law, Employee and the Company agree that such provisions shall be
and are hereby reformed to the maximum time, geographic or occupational
limitations permitted by the applicable law, and the determination of whether
Employee violated such obligation and covenant will be based solely on the
limitation as reformed.

VI. GENERAL



  6.01   ENFORCEMENT COSTS. The Company is aware that upon the occurrence of a
Change in Control, or under other circumstances even when a Change in Control
has not occurred, the Board of Directors or a stockholder of the Company may
then cause or attempt to cause the Company to refuse to comply with its
obligations under the Agreement, or may cause or attempt to cause the Company to
institute, or may institute, litigation seeking to have the Agreement declared
unenforceable, or may take, or attempt to take other action to deny Employee the
benefits intended under the Agreement; or actions may be taken to enforce the
non-competition or confidentiality provisions of the Agreement. In these
circumstances, the purpose of the Agreement could be frustrated. It is the
intent of the parties that Employee not be required to incur the legal fees and
expenses associated with the protection or enforcement of his rights under the
Agreement by litigation or other legal action because such costs would
substantially detract from the benefits intended to be extended to Employee
hereunder nor be bound to negotiate any settlement of his rights hereunder under
threat of incurring such costs. Accordingly, if at any time after the Effective
Date, it should appear to Employee that the Company is or has acted contrary to
or is failing or has failed to comply with any of its obligations under the
Agreement for the reason that it regards the Agreement to be void or
unenforceable, that Employee has violated the terms of the Agreement, or for any
other reason, or that the Company has purported to terminate his employment for
cause or is in the course of doing so, or is withholding payments or benefits,
or is threatening to withhold payments or benefits, contrary to the Agreement,
or in the event that the Company or any other person takes any action to declare
the Agreement void or unenforceable, or

-15-



--------------------------------------------------------------------------------



 



      institutes any litigation or other legal action designed to deny, diminish
or to recover from Employee the benefits provided or intended to be provided to
him hereunder, and Employee has acted in good faith to perform his obligations
under the Agreement, the Company irrevocably authorizes Employee from time to
time to retain counsel of his choice at the expense of the Company to represent
him in connection with the protection and enforcement of his rights hereunder
including, without limitation, representation in connection with termination of
his employment or withholding of benefits or payments contrary to the Agreement
or with the initiation or defense of any litigation or any other legal action,
whether by or against Employee or the Company or any director, officer,
stockholder or other person affiliated with the Company, in any jurisdiction.
The Company is not authorized to withhold the periodic payments of attorney’s
fees and expenses hereunder based upon any belief or assertion by the Company
that Employee has not acted in good faith or has violated the Agreement. If the
Company subsequently establishes that Employee was not acting in good faith and
has violated the Agreement, Employee will be liable to the Company for
reimbursement of amounts paid due to Employee’s actions not based on good faith
and in violation of the Agreement. The reasonable fees and expenses of counsel
selected from time to time by Employee hereinabove provided shall be paid or
reimbursed to Employee by the Company, on a regular, periodic basis within
thirty (30) days after presentation by Employee of a statement or statements
prepared by such counsel in accordance with its customary practices, up to a
maximum aggregate amount of $250,000.00.



  6.02   INCOME, EXCISE OR OTHER TAX LIABILITY. Employee will be liable for and
will pay all income tax liability by virtue of any payments made to Employee
under this Agreement, as if the same were earned and paid in the normal course
of business and not the result of a Change in Control and not otherwise
triggered by the “golden parachute” or excess payment provisions of the Internal
Revenue Code of the United States, which would cause additional tax liability to
be imposed. If any additional income tax, excise or other taxes are imposed on
any amount or payment in the nature of compensation paid or provided to or on
behalf of Employee, the Company shall “gross-up” Employee for such tax liability
by paying to Employee an amount sufficient so that after payment of all such
taxes so imposed, Employee’s position on an after-tax basis is what it would
have been had no such additional taxes been imposed. Employee will cooperate
with the Company to minimize the tax consequences to Employee and to the Company
so long as the actions proposed to be taken by the Company do not cause any
additional tax consequences to Employee and do not prolong or delay the time
that payments are to be made, or reduce the amount of payments to be made,
unless Employee consents in writing to any delay or deferment of payment.    
6.03   PAYMENT OF BENEFITS UPON TERMINATION FOR CAUSE. If the termination of
Employee is not after a Change in Control and is for cause, the Company will
have the right to withhold all payments other than (i) what is accrued and owing
under the terms of any employee benefit plan maintained by the Company, and
(ii) those specified in Section 6.01; provided however, that if a

-16-



--------------------------------------------------------------------------------



 



      final judgment is entered finding that cause did not exist for
termination, the Company will pay all benefits to Employee to which he would
have been entitled had Employee’s termination not been for cause, plus interest
on all amounts withheld from Employee at the rate specified for judgments under
Article 5069-1.05 V.A.T.S. but not less than ten percent (10%) per annum. If the
termination for cause occurs after a Change in Control, the Company shall not
have the right to suspend or withhold payments to Employee under any provision
of the Agreement until or unless a final judgment is entered upholding the
Company’s determination that the termination was for cause, in which event
Employee will be liable to the Company for all amounts paid, plus interest at
the rate allowed for judgments under Article 5069-1.05 V.A.T.S.



  6.04   NON-EXCLUSIVE AGREEMENT. The specific arrangements referred to herein
are not intended to exclude or limit Employee’s participation in other benefits
available to Employee or personnel of the Company generally, or to preclude or
limit other compensation or benefits as may be authorized by the Board of
Directors of the Company at any time, or to limit or reduce any compensation or
benefits to which Employee would be entitled but for the Agreement.     6.05  
NOTICES. Notices, requests, demands and other communications provided for by the
Agreement shall be in writing and shall either be personally delivered by hand
or sent by: (i) Registered or Certified Mail, Return Receipt Requested, postage
prepaid, properly packaged, addressed and deposited in the United States Postal
System; (ii) via facsimile transmission if the receiver acknowledges receipt; or
(iii) via Federal Express or other expedited delivery service provided that
acknowledgment of receipt is received and retained by the deliverer and
furnished to the sender, if to Employee, at the last address he has filed, in
writing, with the Company, or if to the Company, to its Corporate Secretary at
its principal executive offices.     6.06   NON-ALIENATION. Employee shall not
have any right to pledge, hypothecate, anticipate, or in any way create a lien
upon any amounts provided under the Agreement, and no payments or benefits due
hereunder shall be assignable in anticipation of payment either by voluntary or
involuntary acts or by operation of law. So long as Employee lives, no person,
other than the parties hereto, shall have any rights under or interest in the
Agreement or the subject matter hereof. Upon the death of Employee, his
executors, administrators, devisees and heirs, in that order, shall have the
right to enforce the provisions hereof, to the extent applicable.     6.07  
ENTIRE AGREEMENT; AMENDMENT. The Agreement constitutes the entire agreement of
the Parties with respect of the subject matter hereof. No provision of the
Agreement may be amended, waived, or discharged except by the mutual written
agreement of the Parties. The consent of any other person(s) to any such
amendment, waiver or discharge shall not be required.

-17-



--------------------------------------------------------------------------------



 



  6.08   SUCCESSORS AND ASSIGNS. The Agreement shall be binding upon and inure
to the benefit of the Company, its successors and assigns, by operation of law
or otherwise, including, without limitation, any corporation or other entity or
persons which shall succeed (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, and the Company will require any successor, by agreement
in form and substance satisfactory to Employee, expressly to assume and agree to
perform the Agreement. Except as otherwise provided herein, the Agreement shall
be binding upon and inure to the benefit of Employee and his legal
representatives, heirs and assigns; provided, however, that in the event of
Employee’s death prior to payment or distribution of all amounts, distributions
and benefits due him hereunder, if any, each such unpaid amount and distribution
shall be paid in accordance with the Agreement to the person or persons
designated by Employee to the Company to receive such payment or distribution
and in the event Employee has made no applicable designation, to his estate. If
the Company should split, divide or otherwise become more than one entity, all
liability and obligations of the Company shall be the joint and several
liability and obligation of all of the parts.     6.09   GOVERNING LAW. Except
to the extent required to be governed by the laws of the State of Delaware
because the Company is incorporated under the laws of said State, the validity,
interpretation and enforcement of the Agreement shall be governed by the laws of
the State of Texas.     6.10   VENUE. To the extent permitted by applicable
state or federal law, venue for all proceedings hereunder will be in the U.S.
District Court for the Southern District of Texas, Houston Division.     6.11  
HEADINGS. The headings in the Agreement are inserted for convenience of
reference only and shall not affect the meaning or interpretation of the
Agreement.     6.12   SEVERABILITY. In the event that any provision or portion
of the Agreement shall be determined to be invalid or unenforceable for any
reason, the remaining provisions of the Agreement shall be unaffected thereby
and shall remain in full force and effect.     6.13   PARTIAL INVALIDITY. In the
event that any part, portion or section of the Agreement is found to be invalid
or unenforceable for any reason, the remaining provisions of the Agreement shall
be binding upon the parties hereto, and the Agreement will be construed to give
meaning to the remaining provisions of the Agreement in accordance with the
intent of the Agreement.     6.14   COUNTERPARTS. The Agreement may be executed
in one or more counterparts, each of which shall be deemed to be original, but
all of which together constitute one and the same instrument.

-18-



--------------------------------------------------------------------------------



 



  6.15   NO WAIVER. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of the Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

     IN WITNESS WHEREOF, Employee has hereunto set his hand and, pursuant to the
authorization from its Board of Directors and the Compensation Committee of such
Board of Directors, the Company has caused these presents to be executed in its
name and on its behalf.

     EXECUTED in multiple originals and/or counterparts as of the date set forth
below.

                  /s/ Jonathan R. A. S. Talbot

--------------------------------------------------------------------------------

  Jonathan R. A. S. Talbot   

Date: September 9, 2004

       
ATTEST:
  PRIDE INTERNATIONAL, INC.
 
   
/s/ W. Gregory Looser

--------------------------------------------------------------------------------

  By: /s/ Paul A. Bragg

--------------------------------------------------------------------------------

W. Gregory Looser
Secretary
  Paul A. Bragg
Chief Executive Officer
 
   

  Date: September 9, 2004

-19-